Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Nagano (U.S. Publication No. 20210043186).
Regarding claim 1, Nagano discloses a computer-implemented method, executed on a computing device, comprising:
receiving feature-based voice data associated with a first acoustic domain ([0018] - the speech recognition system 100 may include a feature extractor 104 for extracting acoustic features from an input…a domain adaptation module 120 for performing domain adaptation to obtain an acoustic model 112 that constitutes the speech recognition model 110);
and performing one or more reverberation-based augmentations on at least a portion of the feature-based voice data, thus defining reverberation-augmented feature-based voice data ([0057] - the resultant augmented speech data is used in combination with other augmented speech data generated by any known other augmentation techniques, including reverberation…).
Regarding claim 2, Nagano discloses the computer-implemented method, further comprising: receiving a selection of a target acoustic domain ([0018] - a domain adaptation module 120 for performing domain adaptation to obtain an acoustic model 112 that constitutes the speech recognition model 110).
Regarding claim 3, Nagano discloses the computer-implemented method, wherein performing the one or more reverberation-based augmentations to the at least a portion of the feature-based voice data includes performing the one or more reverberation-based augmentations to the at least a portion of the feature-based voice data based upon, at least in part, the target acoustic domain ([0018] - the speech recognition system 100 may include a feature extractor 104 for extracting acoustic features from an input…a domain adaptation module 120 for performing domain adaptation to obtain an acoustic model 112 that constitutes the speech recognition model 110 [0035] - The adaptation data store 142 stores the original speech data and the augmented speech data (the prolonged speech data) generated therefrom as the adaptation data for the domain adaptation module 120 [0057] - the resultant augmented speech data is used in combination with other augmented speech data generated by any known other augmentation techniques, including reverberation…).
Regarding claim 6, Nagano discloses the computer-implemented method, wherein performing the one or more reverberation-based augmentations to the at least a portion of the feature-based voice data includes adding reverberation to the at least a portion of the feature-based voice data ([0057] - the resultant augmented speech data is used in combination with other augmented speech data generated by any known other augmentation techniques, including reverberation…).
Regarding claim 7, Nagano discloses the computer-implemented method, wherein performing the one or more reverberation-based augmentations to the at least a portion of the feature-based voice data includes removing reverberation to the at least a portion of the feature-based voice data ([0057] - the resultant augmented speech data is used in combination with other augmented speech data generated by any known other augmentation techniques, including reverberation…).
Regarding claim 8, Nagano discloses a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
receiving feature-based voice data associated with a first acoustic domain ([0018] - the speech recognition system 100 may include a feature extractor 104 for extracting acoustic features from an input…a domain adaptation module 120 for performing domain adaptation to obtain an acoustic model 112 that constitutes the speech recognition model 110);
and performing one or more reverberation-based augmentations on at least a portion of the feature-based voice data, thus defining reverberation-augmented feature-based voice data ([0057] - the resultant augmented speech data is used in combination with other augmented speech data generated by any known other augmentation techniques, including reverberation…).
Dependent claims 9-10 and 13-14 are analogous in scope to claims 2-3 and 6-7 respectively, and are rejected according to the same reasoning.
Regarding claim 15, Nagano discloses a computing system comprising:
a memory ([0059] - hardware components such as a processor, a memory…);
and a processor configured to receive feature-based voice data associated with a first acoustic domain ([0018] - the speech recognition system 100 may include a feature extractor 104 for extracting acoustic features from an input…a domain adaptation module 120 for performing domain adaptation to obtain an acoustic model 112 that constitutes the speech recognition model 110 [0059] - hardware components such as a processor, a memory…),
and wherein the processor is further configured to perform one or more reverberation-based augmentations on at least a portion of the feature- based voice data, thus defining reverberation-augmented feature-based voice data ([0057] - the resultant augmented speech data is used in combination with other augmented speech data generated by any known other augmentation techniques, including reverberation…).
Dependent claims 16-17 and 20 are analogous in scope to claims 2-3 and 6-7 respectively, and are rejected according to the same reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (U.S. Publication No. 20210043186) in view of Lou (U.S. Publication No. 20160240210).
Regarding claim 4, Nagano discloses all of the limitations as in claim 2, above.
However, Nagano does not disclose the computer-implemented method, further comprising: training a machine learning model with one or more room impulse responses associated with the target acoustic domain.
Lou does teach the computer-implemented method, further comprising: training a machine learning model with one or more room impulse responses associated with the target acoustic domain ([0026] - Mic array 1030 can comprise one or more micro phones for acoustically receiving user speech 1022 and responsively providing a user speech signal. Such a user speech signal can be degraded by contributions of acoustical effects and events within the room 1020. [0035] - such acoustical characteristics of a room can be specified and/or described by a room impulse response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagano to incorporate the teachings of Lou in order to implement the computer-implemented method, further comprising: training a machine learning model with one or more room impulse responses associated with the target acoustic domain. Doing so allows for a relatively low number of filter taps in the estimation filter, which can enable the filter to converge faster to an optimum solution in an initial phase (Lou [0041]).
Regarding claim 5, Nagano in view of Lou teaches all of the limitations as in claim 4, above.
Nagano teaches the computer-implemented method, wherein performing the one or more reverberation-based augmentations to the at least a portion of the feature-based voice data includes performing the one or more reverberation-based augmentations to the at least a portion of the feature-based voice data using the trained machine learning model configured to model the reverberation associated with the target acoustic domain ([0016] - computer system for generating augmented speech data for the training of an acoustic model from original speech data based on a novel prolongation perturbation technique [0018] - the speech recognition system 100 may include a feature extractor 104 for extracting acoustic features from an input…a domain adaptation module 120 for performing domain adaptation to obtain an acoustic model 112 that constitutes the speech recognition model 110 [0035] - The adaptation data store 142 stores the original speech data and the augmented speech data (the prolonged speech data) generated therefrom as the adaptation data for the domain adaptation module 120 [0057] - the resultant augmented speech data is used in combination with other augmented speech data generated by any known other augmentation techniques, including reverberation…).
Dependent claims 11-12 are analogous in scope to claims 4-5, and are rejected according to the same reasoning.
Dependent claims 18-19 are analogous in scope to claims 4-5, and are rejected according to the same reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arel (U.S. Patent No. 10559299) teaches reconciliation between simulator and speech recognition output using sequence-to-sequence mapping. Caroselli (U.S. Publication No. 20190272840) teaches adaptive multichannel dereverberation for automatic speech recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658